Title: To James Madison from Charles Jared Ingersoll, 22 January 1816
From: Ingersoll, Charles Jared
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Philadelphia
                            22. January 1816
                        
                    
                    I have received to day, by the way of England, the enclosed papers from Canton in China, which I lay before your Excellency in compliance with the request to that effect—Subscribing myself your faithful and obedient servant
                    
                        C. J. Ingersoll
                    
                